Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 29-32 and 34 objected to because of the following informalities:  
Claim 29, line 2 recites “wherein a formulation comprises”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite ““wherein [[a]] the formulation comprises”, since claim 29 depends from claim 23, and claim 23 already properly introduced “formulation” in line 1. 
Claim 30, line 2 recites “wherein a formulation comprises”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite ““wherein [[a]] the formulation comprises”, since claim 30 depends from claim 23, and claim 23 already properly introduced “formulation” in line 1. 
Claim 31, line 2 recites “wherein a formulation comprises”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite ““wherein [[a]] the formulation comprises”, since claim 31 depends from claim 23, and claim 23 already properly introduced “formulation” in line 1. 
Claim 32, line 2 recites “wherein a formulation comprises”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite ““wherein [[a]] the formulation comprises”, since claim 32 depends from claim 23, and claim 23 already properly introduced “formulation” in line 1. 
In claim 34, line 2, there is an extra space between “claim 33” and the comma. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the major constituent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23, lines 4-5 recite “formulation comprises disaccharide, non-iconic surfactants, polyalcohol.” It is unclear to the Examiner whether Applicant intends for this list of ingredients to be conjunctive (i.e., “formulation comprises disaccharide, non-iconic surfactants, and polyalcohol.”), disjunctive (i.e., “formulation comprises disaccharide, non-iconic surfactants, or polyalcohol.”), or both (i.e., “formulation comprises disaccharide, non-iconic surfactants, and/or polyalcohol.”). Clarification is requested. For the purposes of examination, the Examiner will treat claim 23 as if the limitation is both (i.e., and/or). 
Claims 24-34 are similarly rejected by virtue of their dependency upon claim 23. 
Claim 26 recites the limitation "the interferon content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 27 and 28 appear to be an attempt to claim a “use” claim. "Use" claims that attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, for merely a use without any active, positive steps delimiting how this use is actually practiced.
Claim 30 recites the limitation "trehalose" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "polysorbate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "glycerin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 27 and 28 appear to be an attempt to claim a “use” claim. "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.  (see MPEP 2173.05(q)). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23-25, 27-29 and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0190688 to Tagliaferri et al.
Regarding claim 23, Tagliaferri et al. discloses a microneedle array (Fig. 2) comprising a completely soluble formulation including polyvinylpyrrolidone (paragraph 80) for use in the intradermal delivery (abstract) of interferon (paragraph 84-86) (the Examiner notes that the recitation “for use in the intradermal delivery of interferon” is not a positive recitation of interferon as part of the microneedle array, and that this limitation is being treated as a functional limitation or intended use), characterized in that polyvinylpyrrolidone is the major constituent of the formulation (paragraph 80), and the formulation comprises disaccharide, non-ionic surfactants, and/or polyalcohol (glycerin, paragraph 111).
Regarding claim 24, Tagliaferri et al. discloses the claimed invention as discussed above concerning claim 23, and Tagliaferri et al. further discloses that the polyalcohol is glycerin (paragraph 111), trehalose, and/or polysorbate.
Regarding claim 25, Tagliaferri et al. discloses the claimed invention as discussed above concerning claim 23, and Tagliaferri et al. further discloses that polyvinylpyrrolidone accounts for more than 45 wt. % in the formulation (paragraph 80).
Regarding claim 27, Tagliaferri et al. discloses the claimed invention as discussed above concerning claim 23, and Tagliaferri et al. further discloses a product comprising a microneedle array comprising a completely soluble formulation including polyvinylpyrrolidone according to claim 23, for use in the intradermal delivery of interferon (paragraphs 84-86) (the Examiner notes that the recitation “for use in the intradermal delivery of interferon” is not a positive recitation of interferon as part of the microneedle array, and that this limitation is being treated as a functional limitation or intended use).
Regarding claim 28, Tagliaferri et al. discloses the claimed invention as discussed above concerning claim 23, and Tagliaferri et al. further discloses a pharmaceutical product comprising a microneedle array comprising a completely soluble formulation including polyvinylpyrrolidone according to claim 23 for use in the treatment of multiple sclerosis or for interferon therapy (paragraphs 84-86) (the Examiner notes that the recitation “for use in the treatment of multiple sclerosis or for interferon therapy” is not a positive recitation of interferon as part of the microneedle array, and that this limitation is being treated as a functional limitation or intended use).
Regarding claim 29, Tagliaferri et al. discloses the claimed invention as discussed above concerning claim 23, and Tagliaferri et al. further discloses that [[a]] the formulation comprises up to 95 wt.% polyvinylpyrrolidone and further adjuvants and additives (paragraph 80).
Regarding claim 32, Tagliaferri et al. discloses the claimed invention as discussed above concerning claim 23, and Tagliaferri et al. further discloses that [[a]] the formulation comprises up to 95 wt.-% polyvinylpyrrolidone (paragraph 80) and 0.1 wt.% to 10 wt.% glycerin (paragraph 111).
Regarding claim 33, Tagliaferri et al. discloses the claimed invention as discussed above concerning claim 23, and Tagliaferri et al. further discloses that the microneedle array of claim 23 is part of a microneedle system that includes an applicator (paragraph 143 describes a fully automated applicator system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri et al. either alone, or in further view of U.S. Publication No. 2015/0216796 to Ishibashi et al.
Regarding claim 26, Tagliaferri et al. discloses the claimed invention as discussed above concerning claim 23, and while Tagliaferri et al. discloses administration of interferon (paragraphs 84-86), Tagliaferri et al. does not expressly state that the interferon content is 0.1 µg to 200 µg per microneedle array.
However, the Examiner notes that interferon is never positively recited in claim 26, or claim 23, from which claim 26 depends, in such a way as to require that the microneedle array requires interferon as part of the claimed formulation. As such, it is the device of Tagliaferri et al. is fully capable of having the interferon content as claimed. 
Even if interferon were positively recited in claim 23 or 26, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used an interferon content of 0.1 µg to 200 µg per microneedle array since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I). Here, discovering a therapeutically effective interferon content would be within the level of ordinary skill. 
Furthermore, absent a teaching as to the criticality of interferon content of 0.1 µg to 200 µg per microneedle array, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
The Examiner is of the position that there is sufficient disclosure by Tagliaferri et al. to at least teach or suggest the claimed interferon content. 
Nonetheless, Ishibashi et al. teaches administration of interferon (paragraph 70) to a patient using a microneedle array (abstract), wherein the interferon content is 0.1 µg to 200 µg per microneedle array (paragraph 72 teaches a range of drug loads per microneedle array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the interferon content of the device of Tagliaferri et al. to be within the claimed range of 0.1 µg to 200 µg per microneedle array as taught by Ishibashi et al. as this is a therapeutically effective range for the content of a drug, such as interferon, in a microneedle array and since the suitable amount of drug will be defined by each drug (paragraph 72 of Ishibashi et al.). 

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri et al. in further view of Ishibashi et al.
Regarding claim 30, Tagliaferri et al. discloses the claimed invention as discussed above concerning claim 23, and Tagliaferri et al. further discloses that the formulation comprises up to 95 wt. % polyvinylpyrrolidone (paragraph 80), and that the formulation can include saccharides (saccharides are listed as bioactive agents in paragraph 84) in a range of 0.1 wt.% to 45 wt.% (paragraph 90 discusses the potential percent weights of bioactive agents in the formulation, but Tagliaferri et al. does not expressly state that the saccharide is trehalose. 
Ishibashi et al. teaches administration of interferon (paragraph 70) to a patient using a microneedle array (abstract), wherein the microneedle array is formulated from polyvinylpyrrolidone and a sugar additive (paragraph 74), wherein the sugar additive is trehalose (paragraph 73), wherein the trehalose is 0.1 wt. % to 45 wt. % (paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the saccharide of the polyvinylpyrrolidone formulation for the microneedle array of Tagliaferri et al. to be 0.1 wt. % to 45 wt. % trehalose, as taught by Ishibashi et al. since both Tagliaferri et al. (at paragraphs 84 and 90 of Tagliaferri et al.) and Ishibashi et al. (at paragraphs 73-74 and 30 of Ishibashi et al.) teach that a saccharide content in a polyvinylpyrrolidone formulation for a microneedle array is known, and since Ishibashi et al. teaches that trehalose is a useful adhesive additive (paragraph 23 of Ishibashi et al.) which improves the adhesion of a drug to the microneedle formulation (paragraph 78 of Ishibashi et al.). 

Claim(s) 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri et al. either alone, or in further view of U.S. Publication No. 2013/0123707 to Determan et al.
Regarding claim 31, Tagliaferri et al. discloses the claimed invention as discussed above concerning claim 23, and Tagliaferri et al. further discloses that the formulation comprises up to 95 wt. % polyvinylpyrrolidone (paragraph 80), but Tagliaferri et al. does not expressly teach that the formulation comprises 0.001 wt.% to 10 wt.% polysorbate. 
Determan et al. teaches a microneedle array formulation that comprises polyvinylpyrrolidone and polysorbate (paragraphs 22, 236) for administering interferon (paragraph 225), wherein the formulation comprises up to 95 wt. % polyvinylpyrrolidone and 0.001 wt.% to 10 wt.% polysorbate (paragraph 22, 24 and 243). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the formulation of the polyvinylpyrrolidone formulation for the microneedle array of Tagliaferri et al. to include 0.001 wt.% to 10 wt.% polysorbate, as taught by Determan et al., since polysorbate is a known useful surfactant (paragraph 236) used in the formation of microneedle arrays.
Regarding claim 34, Tagliaferri et al. discloses the claimed invention as discussed above concerning claim 33, and Tagliaferri et al. further discloses that the microneedle array of claim 23 is part of a microneedle system that includes an applicator (paragraph 143 describes a fully automated applicator system), but Tagliaferri et al. does not expressly state that the applicator comprises a trigger device.
Determan et al. teaches a microneedle array having a formulation that comprises polyvinylpyrrolidone (paragraphs 22, 236) for administering interferon (paragraph 225) that is applied with an applicator (applicator) that comprises a trigger device (spring) (paragraph 295).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have utilized a spring-driven applicator, as taught by Determan et al. for the automatic applicator taught by Tagliaferri et al., since a spring driven applicator can produce an impact velocity of 8.4 m/s to the patched array, which is effective for applying polyvinylpyrrolidone microneedle arrays to the skin of a patient (paragraph 295 of Determan et al.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783